           Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 1 of 15




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

JOHN HACKETT,

                   Plaintiff,
                                                   CASE NO. 6:20-cv-01225-JAR-GEB
v.

ALL THINGS BBQ, INC. et al.,

                   Defendants.

                   JOINT MOTION AND MEMORANDUM OF LAW
           IN SUPPORT OF APPROVAL OF FLSA SETTLEMENT AGREEMENT

  I.        INTRODUCTION

         Plaintiff John Hackett (“Plaintiff”) and Defendants All Things BBQ, Inc. (“ATBBQ”) and

Don Cary (“Defendants”) (collectively “the Parties”) have settled Plaintiff’s claim for unpaid

overtime premium under the Fair Labor Standards Act (“FLSA”) against Defendants. The parties

now seek the Court’s approval of their settlement.      The settlement resolved the claims of

Plaintiff. For the reasons set forth below, the parties jointly request the Court approve the

Parties’ settlement agreement and dismiss the lawsuit with prejudice.         The Confidential

Settlement Agreement and Release of All Claims, Including a Release of Wage and Hour Claims

is submitted to chambers separately for in camera review. Plaintiff and Plaintiff’s counsel have

already received and deposited the settlement checks outlined in the Confidential Settlement

Agreement and Release of All Claims, Including a Release of Wage and Hour Claims. In one of

the confidential terms of the Confidential Settlement Agreement and Release of All Claims,

Plaintiff affirmed that he has now been paid and fully compensated for all hours worked in his

employment at ATBBQ including compensation, wages, overtime wages, overtime premiums,

bonuses, commissions, or benefits.


4830-3552-8685.1
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 2 of 15




 II.     PLAINTIFF’S ALLEGATIONS AND DEFENDANTS’ DEFENSES

       A.      Plaintiff’s Allegations

       Plaintiff filed a complaint on August 20, 2020. Plaintiff’s Complaint alleged failure to

pay overtime premium in violation of the Fair Labor Standards Act against All Things Barbecue,

Inc., and Don Cary. Plaintiff requested an award of all unpaid overtime premium due him, an

equal amount of liquidated damages, prejudgment and post-judgment interest, attorney’s fees,

and costs and expenses.

       Plaintiff claims he worked approximately 60 hours per workweek on average throughout

his employment. Plaintiff outlined damages as follows: $25,653.85 in overtime premium, an

equal amount as liquidated damages, prejudgment interest, and attorneys’ fees and costs.

Plaintiff calculated this $25,653.85 in overtime premium by taking Plaintiff’s annual income of

$92,000 (actual salary was $80,000/year, but he was also paid a “truck allowance” as he used his

truck in furtherance of Defendants’ business, along with various other payments in addition to

his salary); dividing that amount by 52 weeks; dividing that amount by 60 hours; dividing that

amount by 2 to get the overtime premium; multiplying that amount by 20 hours; and multiplying

that amount by 87 weeks, which is the duration of Plaintiff’s employment with Defendants.

Pursuant to this information, Plaintiff was seeking damages of $25,653.85 in overtime premium

plus $25,653.85 in liquidated damages plus attorney’s fees and costs. The total of those damages

as alleged by Plaintiff are $51,307.70 plus attorney’s fees and costs.

       Throughout Plaintiff’s employment with ATBBQ, his time was heavily focused on

installing outdoor kitchens at customers’ houses. A typical job included: Plaintiff and Ryan

Marko would visit the customer’s house and take pictures and measurements; Ryan Marko

would create computer renderings of what the final products would look like after installation;



                                                 2
        Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 3 of 15




after the renders were approved by the customer, Joe Phillips and the rest of the ATBBQ

engineering department would design the structural framework and various components; Plaintiff

and Ryan Marko would then fabricate the components to the specs produced by the engineers;

and Plaintiff and Marko would then install the products at the customers’ houses.

       Throughout the course of Plaintiff’s employment with ATBBQ, Cary dictated the manner

in which Plaintiff completed his tasks. Weekly (and sometimes more often than that) Cary

would email Plaintiff an “ODK Schedule” (ODK meaning outdoor kitchen), telling Plaintiff

what jobs he was going to work on, the specific tasks that he was to perform for each job, and the

order in which he was to complete them.

       In addition to his outdoor kitchen installation duties, Plaintiff was used as a general

handyman. Plaintiff constructed and set up displays for the ATBBQ retail store. Plaintiff built

shipping crates for products being sent to customers. Plaintiff shoveled snow, both at the

ATBBQ retail store and at Cary’s personal residence. Plaintiff hung Christmas lights at the

ATBBQ retail store and at Cary’s personal residence. Plaintiff also worked on landscaping at

Cary’s personal residence.

       Throughout Plaintiff’s employment with ATBBQ, he frequently arrived at work by 6:00

a.m. and worked late into the evening.

       On or about May 2020, Plaintiff needed some time off for surgery. The response he

received from Cary and ATBBQ was less than supportive. Plaintiff began to realize that his

extreme devotion to his job was never going to really be appreciated or rewarded.           After

discussions with his wife, Plaintiff determined that he was no longer interested in working 60+

hours per week.




                                                3
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 4 of 15




        On June 1, 2020, Plaintiff reached out to Cary, to discuss eliminating his uncompensated

overtime work.

        Plaintiff: “I need to talk to you about the 60 average hrs I have worked weekly since my
                start. Just conversation need to see if we can get to a 40 hr week.”


        Cary: “No problem. I think we should consider moving you to an 8 to 5 average work
               day. We can discuss pay, etc.”


        Plaintiff: “Pay cut? Roughly how much are you thinking…”


        Cary: “There’s so much more to this conversation than pay. We need to meet to talk
               through that. Not by email or text. . . . Super curious to know what precipitated
               your desire to move to a 40-hour week? No problem BTW, I want this to be good
               for you.”

        After this exchange, Plaintiff never returned to work. He was unwilling to accept a pay

cut in response to his request to eliminate the uncompensated overtime that he worked every

week.

        ATBBQ did not track Plaintiff’s hours or keep records from which his hours could be

exactly reproduced. But as acknowledged by Cary on June 1, 2020, Plaintiff worked substantial

amounts of overtime. Plaintiff’s reasonable estimate of 60 hours per workweek, which was not

rebutted by Cary, is a sufficient basis for calculation of damages, particularly in light of

ATBBQ’s failure to keep statutorily required records.

        Plaintiff’s job with ATBBQ did not qualify for any exemption from the FLSA overtime

premium requirements.       The Defendants asserted the Administrative Exemption and/or

Executive Exemption as a basis for paying Plaintiff a flat salary and not compensating him for

overtime hours. The Executive Exemption requires that the employee customarily and regularly

direct the work of at least two other full-time employees, and have the authority or substantial

weight in the hiring and firing of employees. Plaintiff didn’t supervise anybody and didn’t have

                                               4
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 5 of 15




any say in employment decisions. The Administrative Exemption requires the employee’s

primary duty to be the performance of office or non-manual work directly related to the

management or general business operations of the employer. Trying to claim that Plaintiff’s job

was primarily office or non-manual work is easily rebutted by all documentary evidence

produced by any party. Neither of these exemptions are applicable.

       Plaintiff is confident that he would prevail on the merits of his claim for unpaid overtime

compensation. Plaintiff acknowledges that his good faith estimate of 60 hours per week could be

contested and a jury could have concluded that he worked either more or less overtime hours.

Plaintiff also acknowledges that Defendants could possibly have adduced evidence to show that

they acted in good faith and reasonably believed that they were complying with the FLSA, and

thereby avoided liquidated damages.

       B.      Defendant’s Defenses

       Defendant has the following defenses: Plaintiff is not entitled to overtime pay because the

executive or administrative exemptions from overtime pay provided for in Section 13(a)(1) of

the FLSA apply to Plaintiff; Plaintiff’s Complaint fails to state a claim, in whole or in part, upon

which relief may be granted; Plaintiff’s alleged damages, to the extent any exist, are speculative

and uncertain and therefore not compensable; and Plaintiff’s own actions contributed to any

damages alleged in the Complaint.

               i.      Executive Exemption to the FLSA

       Plaintiff is not entitled to overtime pay because the executive exemption to the FLSA

applies to Plaintiff. To qualify for the executive employee exemption: (1) the employee must be

compensated on a salary basis of not less than $684 per week; (2) the employee’s primary duty

must be managing the enterprise, or managing a customarily recognized department or



                                                 5
          Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 6 of 15




subdivision of the enterprise; (3) the employee must customarily and regularly direct the work of

at least two or more other full-time employees or their equivalent; and (4) the employee must

have the authority to hire or fire other employees, or the employee’s suggestions and

recommendations as to the hiring, firing, advancement, promotion or any other change of status

of other employees must be given particular weight. Plaintiff strongly meets these elements.

Plaintiff was paid $1,538.46 per week. His primary duty was managing the outdoor kitchen

installation division. He regularly supervised Ryan Marko, Justin Guild and Matt Lies. He

made a recommendation to hire Matt Lies and Mr. Cary hired Matt Lies because of Plaintiff’s

recommendation.

        The FLSA defines the word “management” as including but not limited to: “planning the

work; determining the techniques to be used; apportioning the work among the employees;

determining the type of materials, supplies, machinery, equipment or tools to be used or

merchandise to be bought, stocked and sold; and controlling the flow and distribution of

materials or merchandise and supplies.” Plaintiff performed all of these selected management

activities.

        Plaintiff’s primary duty was managing the outdoor kitchen installation project division.

Plaintiff was allowed an abundance of freedom, discretion, and independent judgment with

respect to how he achieved his primary duty. Plaintiff managed every step of the outdoor

kitchen installation project once the project was booked. He planned the outdoor kitchen

installation projects.   He determined the techniques to be used for each project.      He was

ATBBQ’s highest representative on each job site and he supervised each project and project site,

including subcontractors and other ATBBQ employees, until completion of the outdoor kitchen

installation project. Plaintiff determined what types of materials to be used on each project and



                                               6
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 7 of 15




determined where to get the materials. Plaintiff also determined which subcontractors to utilize

and hired the chosen subcontractors.

       To meet the fourth element, the employee need only be involved in at least one personnel

decision. Madden v. Lumber One Home Ctr., Inc., 745 F.3d 899, 907-08 (8th Cir. 2014).

Plaintiff recommended that Don Cary hire Matt Lies. Don Cary hired Matt Lies because of

Plaintiff’s recommendation.

       Armitage v. Dolphin Plumbing & Mech., LLC, 510 F. Supp. 2d 763, 768-771 (Dist. Fl.

2007) is a similar case to Plaintiff’s where the court found that the executive exemption applied

to a state-licensed master plumber, who was paid a salary to function as a project manager at

various job sites. The court in Armitage pointed out that time, alone, is not the sole test to

determine if an employee’s primary duty is management. Id at 770. The evidence showed that

Thomas Armitage performed on balance more management functions than not. Id. Much like

Plaintiff, Mr. Armitage was the person in charge of specified construction projects for

Defendants. Id.

               ii.     Administrative Exemption to the FLSA

       Plaintiff is not entitled to overtime pay because the administrative exemption to the

FLSA applies to Plaintiff. To qualify for the administrative exemption: (1) the employee must

be compensated on a salary basis at a rate not less than $684 per week; (2) the employee’s

primary duty must be the performance of office or non-manual work directly related to the

management or general business operations of the employer or the employer’s customers; and

(3) the employee’s primary duty includes the exercise of discretion and independent judgment

with respect to matters of significance.




                                               7
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 8 of 15




       Plaintiff strongly meets these elements. Plaintiff was paid $1,538.46 per week. Plaintiff

exercised his freedom, discretion, and independent judgment to pick the materials for each job,

to choose and hire subcontractors, to assign project tasks based on individual strengths, skill-sets

and experience, and to supervise each outdoor kitchen installation project.

       The management of the outdoor kitchen installation division is non-manual work and it

was Plaintiff’s primary duty. His primary duty also included substantial interaction with the

employer’s customers. The projects Plaintiff managed were significant because they were the

most expensive services/products ATBBQ offers and were with ATBBQ’s most important

clients. His primary duty also included extensive interaction with ATBBQ’s customers.

               iii.    Plaintiff’s Complaint Fails to State a Claim, in Whole or in Part, Upon
                       Which Relief May be Granted.

       Plaintiff did not allege facts in his petition to meet his initial burden to show the amount

and extent of work that Plaintiff performed for which he was improperly compensated. “There is

little question that damages which are based on conjecture or speculation are not recoverable.”

Meissner v. BF Labs, Inc., 2014 U.S. Dist. LEXIS 77135, at *5 (Dist. Kan June 6, 2014). In

FLSA cases “where the employer’s time records are inaccurate or incomplete,” in order for

Plaintiff’s damages to be compensable and not deemed uncertain and speculative, Plaintiff must

meet his burden by showing sufficient evidence to prove as a matter of just and reasonable

inference “the amount and extent of that work” that he “in fact performed” “for which he was

improperly compensated.” In Plaintiff’s Complaint, Plaintiff does not meet this burden. Just

making a blanket statement that Plaintiff frequently or always worked in excess of forty hours

per workweek does not show the amount and extent of work that Plaintiff performed for which

he was improperly compensated.




                                                 8
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 9 of 15




               iv.     Plaintiff’s Alleged Damages, to the Extent They Exist, are Speculative
                       and Uncertain and Therefore Not Compensable.

       No one knows how many hours Plaintiff worked each week, therefore Plaintiff’s

damages—the overtime premium owed Plaintiff—are speculative and uncertain. “There is little

question that damages which are based on conjecture or speculation are not recoverable.”

Meissner v. BF Labs, Inc., 2014 U.S. Dist. LEXIS 77135, at *5 (Dist. Kan June 6, 2014). In

FLSA cases “where the employer’s time records are inaccurate or incomplete,” in order for

Plaintiff’s damages to be compensable and not deemed uncertain and speculative, Plaintiff must

meet his burden by showing sufficient evidence to prove as a matter of just and reasonable

inference “the amount and extent of that work” that he “in fact performed” “for which he was

improperly compensated.” Robinson v. Food Services Of Belton, Inc., 415 F. Supp. 2d 1227,

1229 (Dist. Kan. 2005) (quoting Anderson v. Mount Clemens Pottery Co., 328 U.S. 680, 687, 90

L. Ed. 1515, 66 S. Ct. 1187 (1946)). Plaintiff will not be able to meet this burden.

               v.      Plaintiff’s Own Actions Contributed to Damages Alleged in the
                       Complaint.

       Plaintiff was allowed an abundance of freedom, discretion and independent judgment

with respect to how he achieved the primary duty of his job—managing outdoor kitchen

installation projects. Plaintiff was allowed to set his own hours because he is paid a salary and is

exempt from overtime pay. Plaintiff took advantage of this lack of oversight by spending a

significant amount of time on personal matters, including working on personal projects or on

side projects not for the benefit of ATBBQ but for ATBBQ customers. The amount of time

Plaintiff spent on personal matters and side projects should not be calculated in hours worked by

Plaintiff for ATBBQ. For these reasons, the amount of time spent by Plaintiff on Defendant’s




                                                 9
        Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 10 of 15




premises would not be an accurate accounting of time worked.           Taking this into account,

Defendant did not work over 40 hours per week.

        Examples of Plaintiff performing work on personal matters during the work-day include:

Plaintiff helped himself to ATBBQ supplies to perform repairs and maintenance on his personal

truck; Plaintiff emptied a small shop he formerly rented and put all of the items into the Oak

Street ATBBQ location to support his tinkering hobby; Plaintiff worked on personal projects and

projects not for ATBBQ in ATBBQ’s shops; Plaintiff did work for ATBBQ customers on the

side; Plaintiff had hobbies he worked on in ATBBQ’s shops including anything from RC toys to

skateboards; Plaintiff put LED lights on his skateboard; Plaintiff disappeared sometimes in the

afternoon to go home, let the dogs out, get lunch and take his meds; and Plaintiff hired Electri-

Tech, one of ATBBQ’s key sub-contractors, to do some personal work at his home.

 III.    ARGUMENT

        A.     The Legal Standard for FLSA Court Settlement Approval.

        The legal standard for FLSA court settlement approval is outlined in Flerlage v. Us

Foods, No. 19-2614-DDC-TJJ, 2020 U.S. Dist. LEXIS 144259, *24-31 (D. Kan. Aug. 12, 2020):

        “When parties settle FLSA claims, they must present the settlement to the court
        to review and decide whether the settlement is fair and reasonable. Barbosa v.
        Nat’l Beef Packing Co., LLC, No. 12-22311-KHV, 2015 U.S. Dist. LEXIS
        108821, at *3 (D. Kan. Aug. 18, 2015). ‘To approve an FLSA settlement, the
        Court must find that the litigation involves a bona fide dispute and that the
        proposed settlement is fair and equitable to all parties concerned.’ Id. To
        approve an FLSA settlement, the court must decide whether: (1) the litigation
        involves a bona fide dispute, (2) the proposed settlement is fair and equitable to
        all parties, and (3) the proposed settlement contains an award of reasonable
        attorneys’ fees. Id, at *5. . . .


        Before approving an FLSA settlement, the parties must submit sufficient
        information for the court to conclude that a bona fide dispute exists. McCaffrey
        v. Mortg. Sources, Corp., No. 08-2660-KHV, 2011 U.S. Dist. LEXIS 1096, at *4
        (D. Kan. Jan. 5, 2011). To satisfy this obligation, the parties must provide the

                                                10
           Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 11 of 15




        court with: (1) a description of the nature of the dispute; (2) a description of the
        employer’s business and the type of work performed by the employees; (3) the
        employer’s reasons for disputing the employees’ right to a minimum wage or
        overtime; (4) the employees’ justification for the disputed wages; and, (5) if the
        parties dispute the computation of wages owed, each party’s estimate of the
        number of hours worked and the applicable wage. Id. . . .

        The court next considers whether the proposed settlement is a fair and equitable
        one. ‘To be fair and reasonable, an FLSA settlement must provide adequate
        compensation to the employee and must not frustrate the FLSA policy
        rationales.” Solis v. Top Brass, Inc., No. 14-cv-00219-KMT, 2014 U.S. Dist.
        LEXIS 122502, at *3 (D. Colo. Sept. 3, 2014). . . .

        The FLSA requires the parties to a settlement agreement to include an award of
        reasonable attorney’s fees and the costs of the action.”

        B.      The Litigation Involves A Bona Fide Dispute.

                i.     A Description of the Nature of the Dispute.

        A bona fide dispute exists because the parties genuinely disagree on whether the

executive or administrative exemptions apply to Plaintiff and the number of hours worked by

Plaintiff for ATBBQ. The claims present a bona fide dispute whether ATBBQ violated the

FLSA, with the potential for either side to prevail if the case continued.

        As detailed under section Defendant’s defenses, ATBBQ believes Plaintiff is not entitled

to overtime under the FLSA because the executive or administrative exemption applies to

Plaintiff. Plaintiff does not believe that the executive or administrative exemption applies to

Plaintiff.

                ii.    A Description of the Employer’s Business and the Type of Work
                       Performed by Plaintiff.

        ATBBQ is a local business that sells outdoor barbecue grills, smokers, custom outdoor

kitchens with installation, accessories, barbecue tools, outdoor furniture, and barbecue sauces

and rubs. ATBBQ has one location and it is in the Delano district of Wichita, Kansas. It opened

in 2009.

                                                 11
        Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 12 of 15




       Defendants’ description of the type of work performed by Plaintiff follows. Plaintiff was

the manager of the outdoor kitchen installation division at ATBBQ from October 2018 through

May 2020. Plaintiff’s primary duty was managing the outdoor kitchen installation projects.

Plaintiff was allowed an abundance of freedom, discretion, and independent judgment with

respect to how he achieved his primary duty. Plaintiff set his own hours, was solely in charge of

what he did with his time throughout each work day, and possessed a company credit card.

Plaintiff’s job duties included managing every step of the outdoor kitchen installation project

once the project was booked—including planning the project; apportioning the work on the

project; determining the types of materials to be used on the project; determining where to get

the materials; determining which subcontractors to utilize; hiring the chosen subcontractors;

supervising everyone at the project site, including subcontractors and other ATBBQ employees,

until completion of the outdoor kitchen installation project.       Plaintiff interacted with the

customers of the outdoor kitchen from project initiation to job completion. He was the head

representative of ATBBQ on the job site. At one time or another during his employment

managing outdoor kitchen installation projects, Plaintiff supervised ATBBQ employees Ryan

Marko, Justin Guild, and Matt Lies. Plaintiff employed discretion to deviate from ATBBQ

policy such as when he chose custom materials and sizes for projects.

       Plaintiff describes the type of work he performed as manual outdoor kitchen installation

and all-purpose handyman tasks, both at ATBBQ’s premises and Cary’s personal residence,

including landscaping and hanging Christmas lights. Plaintiff was told what to do, what order to

do it in, and where to do it. Plaintiff did not supervise any employees and he never made (or was

solicited to make) decisions regarding hiring or firing of employees.




                                                12
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 13 of 15




               iii.    ATBBQ’s Reasons for Disputing Plaintiff’s Right to Overtime.

        As detailed under section Defendant’s defenses, ATBBQ believes Plaintiff is not entitled

to overtime under the FLSA because the executive or administrative exemption applies to

Plaintiff. If neither exemption applies, Plaintiff’s estimate of hours worked for ATBBQ is too

high because Plaintiff’s hours worked should be reduced by subtracting the time Plaintiff spent

on personal projects, side-projects he hid from ATBBQ, and personal, sick, and vacation time.

Neither Plaintiff nor Defendants kept track of how many hours Plaintiff worked for ATBBQ.

Plaintiff spent a significant amount of time on personal projects such as putting LED lights on

his skateboard and playing with RC toys (remote control). He also spent a significant amount of

time on construction projects which he did not tell ATBBQ about and did not pay ATBBQ for.

For these side-projects he would even utilize customers he connected with through ATBBQ. He

also took a significant amount of time off and during the middle of most days he would go home

to be with his dogs.

        Plaintiff requested personal/vacation time or received holiday time during the following

15 weeks: week of November 19, 2018; week of December 24, 2018; week of December 31,

2018; week of May 27, 2019; week of July 1, 2019; week of September 2, 2019; week of

November 25, 2019; week of December 23, 2019; week of December 30, 2019; week of January

27, 2020, week of March 9, 2020, week of March 16, 2020, week of March 23, 2020, week of

April 27, 2020, and week of May 4, 2020.

               iv.     The Employee’s Justification for the Disputed Wage.

        Plaintiff claims he worked approximately 60 hours per workweek on average throughout

his employment with ATBBQ and the executive and administrative exemptions do not apply to

Plaintiff.



                                               13
         Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 14 of 15




         C.     The Settlement Agreement is Fair and Reasonable.

         The Confidential Settlement Agreement and Release of All Claims, Including a

Release of Wage and Hour Claims is fair and reasonable because it provides adequate

compensation to the employee and does not frustrate the FLSA policy rationales. In the

settlement agreement, Plaintiff is adequately compensated because the settlement agreement

takes into account: (1) Plaintiff’s $80,000 annual salary with ATBBQ; (2) the probability the

executive or administrative exemption applies to Plaintiff, or that Defendants would avoid an

award of liquidated damages by showing they had a good faith belief that such exemptions

applied; (3) the number of hours Plaintiff claims he worked for ATBBQ; (4) the number of

hours that Defendants contend Plaintiff spent on personal projects, side-projects he hid from

ATBBQ, and personal, sick, and vacation time; (5) that ATBBQ, is a local business that does

not have insurance that covers Plaintiff’s claims; and (6) ; and Plaintiff’s attorney’s fees and

costs.

         D.     The Settlement Agreement Includes an Award of Reasonable Attorney’s
                Fees and the Costs of the Action.

         The amount of attorney’s fees included in the Confidential Settlement Agreement and

Release of All Claims, Including a Release of Wage and Hour Claims is reasonable. The

amount of attorney’s fees takes into account the stage of the litigation before settlement was

reached.      Plaintiff’s counsel: responded to the Court’s Interrogatories; directed

Interrogatories and Requests for Production of Documents to Defendants; prepared responses

and answers to Defendants’ Interrogatories and Requests for Production of Documents;

reviewed and analyzed over 5,000 pages of documents produced by Defendants, including

over 4,000 pages of emails; participated in mediation; negotiated the Confidential Settlement

Agreement and Release of All Claims Including a Release of Wage and Hour Claims; and


                                                14
        Case 6:20-cv-01225-GEB Document 30 Filed 06/03/21 Page 15 of 15




reviewed, revised, and negotiated the contents of this Joint Motion.         At the time of

settlement, no depositions had yet taken place.

 IV.     CONCLUSION

         As the parties have already settled Plaintiff’s claims, there is no basis for this

 litigation to move forward. For the reasons set forth above, the Parties respectfully request

 that the Court approve the Parties’ Confidential Settlement Agreement and Release of All

 Claims, Including a Release of Wage and Hour Claims which is sent to chambers

 separately for in camera review.



/s/ Nathan Elliott (w/consent)                    /s/ Alan Rupe
Sean M. McGivern, KS # 22932                      Alan L. Rupe, KS # 10861
Nathan R. Elliott, KS # 24657                     Mitch J. Spencer, KS # 27570
GRAYBILL & HAZLEWOOD, LLC                         LEWIS BRISBOIS BISGAARD & SMITH LLP
218 N. Mosley                                     1605 N. Waterfront Parkway, Suite 150
Wichita, Kansas 67202                             Wichita, Kansas 67206
Telephone: 316-266-4058                           Telephone: 316-609-7900
Facsimile: 316-462-5566                           Facsimile: 316-462-5746
sean@graybillhazlewood.com                        alan.rupe@lewisbrisbois.com
nathan@graybillhazlewood.com                      mitch.spencer@lewisbrisbois.com

Attorneys for Plaintiff                            Attorneys for Defendant




                                                  15
